Judgment, and order granting the motion of defendant Minerva Ulshen for summary judgment, unanimously reversed, without costs, and the said motion denied. Order denying plaintiff’s motion for summary judgment against said defendant unanimously affirmed, without costs. The letters of September 19, 1935, are ambiguous. The issue as to what the agreement of the parties was with respect to the resumption of interest payments should await trial. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.